Citation Nr: 0320108	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  97-29 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than December 5, 
1994, for grant of service connection for schizophrenia and 
assignment of a 100 percent disability rating.


REPRESENTATION

Appellant represented by:	Nathan D. Jamison, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from September 1971 to 
September 1974.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1996 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) that implemented the Board's 
decision to grant service connection for schizophrenia; the 
RO assigned an initial rating of 100 percent with an 
effective date of December 5, 1994.  The appellant thereafter 
perfected an appeal on the issue of an earlier effective 
date.

In a decision dated December 30, 1999, the Board denied the 
appellant's claim for an earlier effective date for the 
assignment of the 100 percent rating, upholding the RO.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (hereinafter Court).  
The Court, in a memorandum decision issued in October 2002, 
held that the Board had erred in its decision in not 
complying with the reasons and bases requirements of 
38 U.S.C.A. § 7104(d)(1).  Therefore, the Court vacated the 
December 1999 Board decision and remanded the case for 
readjudication.  The Court specifically stated that a remand 
for the Board to consider the issue on appeal in light of the 
provisions of 38 U.S.C.A. §§ 5102, 5103 and 5103A was not 
required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's claim of entitlement to service 
connection for a psychiatric disability was denied in a Board 
decision issued in July 1983.

3.  The appellant submitted a request for the reopening of 
his claim of entitlement to service connection for 
schizophrenia in April 1989.  

4.  Reopening of the service connection claim for 
schizophrenia was denied by the RO in a July 1989 rating 
decision; the appellant was informed of this decision, and he 
submitted a Notice of Disagreement in November 1989.

5.  The RO issued a Statement of the Case (SOC) in September 
1990.

6.  The May 1988 informal claim for pension did not 
constitute a claim for service connection for schizophrenia.

7.  The June 1990 informal hearing presentation did not 
constitute a substantive appeal; the appellant did not timely 
complete the procedural steps required to perfect an appeal 
from the rating decision.

8.  The March 1994 VA medical records did not constitute an 
informal claim for service connection for schizophrenia.

9.  The appellant's subsequent claim for service connection 
for schizophrenia was received by the RO on December 5, 1994; 
the first medical opinion that establishes that the 
appellant's schizophrenia probably had its onset in-service 
or shortly thereafter is dated in July 1995.


CONCLUSION OF LAW

No legal basis exists for establishment of an effective date 
for service connection for schizophrenia earlier than 
December 5, 1994.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 
2002); 38 C.F.R. §§  3.103, 3.104(a), 3.155, 3.157, 3.400, 
20.302, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has claimed entitlement to an effective date 
for service connection for schizophrenia earlier than 
December 5, 1994 (the date his latest request for the 
reopening of his service connection claim for schizophrenia 
was received by the RO).

In July 1983, the Board issued a decision in which the 
appellant's claim of entitlement to a psychiatric disorder 
was denied.  In that decision, the Board found that the 
rating action of February 1980 that denied entitlement to 
service connection for a psychiatric disability was not 
clearly and unmistakable erroneous and that the appellant had 
not provided a new factual basis that warranted the grant of 
service connection for a psychiatric disability.  The Board's 
July 1983 decision is final (as acknowledged by the 
appellant's representative in the June 1999 Travel Board 
hearing presentation).  Furthermore, the representative 
specifically stated that the appellant was not raising a 
claim of clear and unmistakable error (CUE) in that Board 
decision.  Therefore, review of the Board's July 1983 
decision is not currently possible.  

Once the Board or the RO has finally denied a veteran's 
claim, he may reopen his claim by submitting new and material 
evidence.  38 C.F.R. § 3.156.  The VA regulation governing 
the effective date of claims reopened based on new and 
material evidence provides that the effective date of an 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii) and (r).

In April 1989, the appellant submitted a VA Form 9, Appeal to 
the Board, in which he listed nine issues of concern.  On of 
them was service connection for schizophrenia, 
undifferentiated type.  The appellant appeared at a personal 
hearing conducted at the RO in June 1989, and the hearing 
officer stated, in response to questions from the appellant 
and his representative regarding jurisdiction of issues, that 
the Board had previously denied the appellant's claim for 
schizophrenia.  The hearing officer further stated that, 
since no new and material evidence had been submitted, he did 
not have jurisdiction of the issue.  Thereafter, in July 
1989, the RO issued a rating decision in which the 
schizophrenia claim was not reopened.  The RO found that the 
written statement submitted by the appellant's representative 
in November 1989 constituted a Notice of Disagreement (NOD) 
to the July 1989 rating; a Statement of the Case (SOC) was 
subsequently issued in September 1990.  The appellant was 
notified at that time that he had 60 days in which to file 
his substantive appeal. The appellant did not thereafter file 
a substantive appeal.

In its July 1990 decision denying service connection for 
seizures, the Board noted that reopening of the issue of 
entitlement to service connection had been denied by the RO 
and that notice was provided in the July 1989 SSOC.  The 
Board further noted that the appellant had not filed an NOD 
or a substantive appeal and stated that the issue was 
therefore not within the Board's jurisdiction.  

For the next few years, the appellant pursued his claim of 
entitlement to service connection for a seizure disorder, but 
he made no mention of desiring to reopen his schizophrenia 
claim.  The appellant's subsequent claim for service 
connection for schizophrenia was received by the RO on 
December 5, 1994; a VFW service officer submitted two 
documents to the RO on that date.  One document was a letter 
from a county service officer indicating that the appellant 
had told him he wanted to file for service connection for 
schizophrenia in November 1994, and the other document was a 
letter from the appellant in which he explained why he should 
be granted service connection for a mental condition.  The 
first medical opinion that establishes that the appellant's 
schizophrenia probably had its onset in-service or shortly 
thereafter is dated in July 1995.  

In a Board decision issued in September 1996, the Board 
reopened and granted the appellant's claim of entitlement to 
service connection for schizophrenia.  The RO implemented the 
Board decision in a rating action dated in September 1996.  
The RO assigned an effective date of December 5, 1994, for 
the grant of service connection for schizophrenia.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

The effective date of a grant of direct service connection 
will be the date following separation from active military 
service or the date when entitlement arose, if the claim is 
received within one year after the veteran's separation from 
active service.  Otherwise, the effective date will be the 
date of receipt of the claim, or the date when entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2).

I.  Pension claim analysis.

The appellant has alleged, basically, that he feels that he 
should have been awarded a 100 percent rating dating back to 
his informal claim for pension in May 1988, because that 
informal claim for pension also constituted a claim for the 
reopening of the schizophrenia claim.  The appellant's 
representative has argued that the appellant's 1988 
application for pension should have been construed as a 
request for the reopening of his claim for service connection 
for schizophrenia.  See Travel Board Hearing Transcript pp. 7 
and 10.

Review of the evidence of record reveals that the appellant 
submitted an informal claim for pension benefits in May 1988.  
The pension claim was denied in September 1988; there was no 
mention of the schizophrenia claim in that rating decision.  
As previously noted, the RO did subsequently issue a rating 
decision, in July 1989, in which the reopening of the 
appellant's claim for service connection for schizophrenia 
was expressly denied.  

While a claim of entitlement may be either a formal or 
informal written communication requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit, the benefit sought must be identified.  38 C.F.R. 
§ 3.155(a).  Furthermore, the Secretary is not automatically 
required to treat every compensation claim as also being a 
pension claim or vice versa.  

38 C.F.R. § 3.151(a) provides that a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA (38 U.S.C.A. § 5101(a)).  A claim by a 
veteran for compensation may be considered a claim for 
pension; and a claim by a veteran for pension may be 
considered a claim for compensation.  The greater benefit 
will be awarded, unless the claimant specifically elects the 
lesser benefit.  38 C.F.R. § 3.151(a).

The word "may" signifies that the Secretary is instructed to 
exercise his discretion under the regulation in accordance 
with the contents of the application and the evidence in 
support of it.  See Stewart v. Brown, 10 Vet. App. 15, 18 
(1997).  The instant case is distinguishable from Isenhart v. 
Derwinski, 3 Vet. App. 177 (1992) (holding that a claim for 
dependency and indemnity compensation (DIC) benefits 
constitutes a claim for death pension) because that case 
involved the interpretation of an entirely different 
regulation than the one in question.  The Isenhart case 
involved the interpretation of 38 C.F.R. § 3.152(b)(2), a 
regulation relating to claims for death benefits, not 
disability compensation.  In contrast to 38 C.F.R. 
§ 3.151(a), the language in 38 C.F.R. § 3.152(b)(2) is not 
discretionary but mandatory:  "A claim by a parent for 
compensation or dependency and indemnity compensation will 
also be considered to be a claim for accrued benefits." 38 
C.F.R. § 3.152(b)(2)(emphasis added).  This mandatory 
language is absent from 38 C.F.R. § 3.151(a).  Stewart v. 
Brown, 10 Vet. App. 15, 18 (1997).

Turning to the appellant's May 1988 pension claim, this claim 
was received initially via telephone contact from the 
appellant' representative.  A VA Form 119, Report of Contact, 
dated May 31, 1988, states that an informal claim for pension 
was forthcoming.  On June 1988, the RO received a letter from 
the appellant's representative dated May 31, 1988 that stated 
that an informal claim for pension was requested on that date 
and that an effective date of June 1, 1988 was expected.  A 
VA Form 21-6897, Statement of Income and Net Worth - 
Disability, was attached.  There is nothing on any of these 
three documents that reflects any claim for service 
connection for schizophrenia.

The appellant subsequently submitted a VA form 21-527, 
Income-Net Worth and Employment Statement (In support of 
Claim for Total Disability Benefits), in July 1988.  In that 
document, he indicated that he wanted his non-service-
connected pension benefits to be awarded effective back to 
1983.  The appellant submitted a VA Form 21-4138 in January 
1989, and stated that he wanted to "amend my NSC seizure 
disorder for S.C. for this condition."  He then submitted a 
letter, in March 1989, in which he stated that he wanted 
three things: service connection for a seizure disorder, non-
service connected pension and extension of delimiting date 
for education benefits.  Again, there is nothing on any of 
these three documents that reflects any claim for service 
connection for schizophrenia.

The appellant did submit a specific claim for the reopening 
of the schizophrenia claim in April 1989.  However, reopening 
of the service connection claim for schizophrenia was denied 
by the RO in the July 1989 rating decision; that rating 
decision would have encompassed both the May 1988 claim and 
the April 1989 claim.  As previously noted, the appellant was 
informed of the denial and submitted an NOD in November 1989; 
he was then provided with an SOC in September 1990, along 
with a notice letter informing him of the 60-day time limit 
in which to file his substantive appeal.  However, he did not 
timely complete his appeal of the July 1989 rating decision 
and that rating decision became final.

II.  Timely substantive appeal analysis.

The appellant's attorney has argued that the informal hearing 
presentation dated June 7, 1990 constituted a substantive 
appeal and that, therefore, the April 1989 claim was never 
fully and finally adjudicated.  However, as pointed out by 
the Court, the issuance of a Statement of the Case is "a 
procedural step in the statutory and regulatory process that 
precedes the filing of the Substantive Appeal.  See 38 C.F.R. 
§§ 20.200 ("[a]n appeal consists of a timely filed [NOD] in 
writing and, after a[n SOC] has been furnished, a timely 
filed Substantive Appeal" (emphasis added)), 20.202; see also 
38 U.S.C. § 7105."  Fenderson v. West, 12 Vet. App. 119, 
130.  

Furthermore, the substantive appeal must be filed with the VA 
office from which the claimant received notice of the 
determination being appealed unless notice has been received 
that the applicable VA records have been transferred to 
another Department of Veterans Affairs office.  38 C.F.R. 
§ 20.300.  However, in this case, the informal hearing 
presentation submitted by the appellant's representative in 
June 1990 cannot constitute an adequate substantive appeal 
because that document was submitted directly to the Board; it 
was not submitted to the RO.  

This distinction is important.  Federal statute provides that 
substantive appeals "must be in writing and be filed with the 
activity which entered the determination with which 
disagreement is expressed (hereafter referred to as the 
'agency of original jurisdiction')."  38 U.S.C.A. 
§ 7105(b)(1) (emphasis added).  Likewise, the pertinent 
regulation states that a substantive appeal must be filed 
with the VA office from which the claimant received notice of 
the determination being appealed.  38 C.F.R. § 20.300.  The 
RO was the agency of original jurisdiction that denied the 
appellant's claim, and the RO was the entity with which a 
substantive appeal must have been filed.  

In Beyrle v. Brown, 9 Vet. App. 24, 28 (1996), the Court, 
citing Tomlin v. Brown, 5 Vet. App. 355 (1993), noted that 
hearing testimony before the Board, even though given within 
the one-year NOD filing period, cannot constitute a valid 
NOD, because it was taken before the Board and not the RO, 
and thus it did not serve to trigger or initiate appellate 
review.  In Beyrle, the Court recognized the distinction 
between the agency of original jurisdiction and the Board and 
recognized the significant line drawn, in statute and 
regulation, between the process of initiating an appeal and 
having that appeal decided by the Department's appellate 
body.  

Statute and regulation make the same distinction between the 
agency of original jurisdiction and the Board with respect to 
the place of filing or perfecting a written appeal.  A 
substantive appeal must be filed at the agency of original 
jurisdiction.  Statute and regulation draw the same line with 
respect to where an appeal is perfected (the agency of 
original jurisdiction) and where it is decided (the Board).  
Since the appellant did not submit any response to the 
September 1990 SOC that might be construed as a substantive 
appeal, the July 1989 rating decision became final.

The Board finds that the appellant was properly notified of 
the July 1989 denial of his claim to reopen by the RO.  Since 
the procedural steps necessary for the appeal of that 
decision were never completed, the decision became final, and 
is not subject to re-adjudication.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  Federal 
law and VA regulations mandate that the effective date of an 
award of disability compensation based on a claim reopened 
after a final disallowance is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2).  The 
first communication from the appellant that constituted a 
request to reopen the schizophrenia claim was received by the 
RO in December 1994.

III.  Informal claims analysis.

The appellant has argued that two VA medical records dated in 
March 1994 constituted claims for service connection for 
schizophrenia.  The first, dated March 3, 1994, was written 
by a clinical nurse specialist in a VA mental health clinic 
and states that the appellant's main concern was to get help 
with getting his service connection for "seizure disorder 
and PTSD problems."  The second, dated March 15, 1998, 
indicated that the appellant stated that the reason for his 
hospitalization was that he wanted to become service-
connected.  The note also indicated that the appellant had a 
seizure disorder, that he could not work and that he said 
that he would like to be service-connected.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101; 
38 C.F.R. § 3.151(a).

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992); 38 C.F.R. 
§ 3.1.  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155.  The United 
States Court of Appeals for the Federal Circuit has held that 
38 U.S.C.A. § 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid.  Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).

In Brannon v. West, 12 Vet. App. 32, 35 (1998), the Court 
held that before an RO can adjudicate a claim for benefits, 
the claimant must submit a written document identifying the 
benefit and expressing some intent to seek it.  Specifically, 
the mere presence of medical evidence does not establish an 
intent of the part of a claimant to seek service connection 
for a disorder.  Id.  The Court noted that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues that were not raised by the 
claimant, and the claimant must assert a claim expressly or 
implicitly.  Id.

In Lalonde v. West, 12 Vet. App. 377, 381 (1999), the Court 
noted that when determining the effective date of an award of 
compensation benefits, VA is required to review all the 
communications in the claims file after the last final 
disallowance of the claim that could be interpreted to be a 
formal or an informal claim for benefits.  With regard to the 
presence of medical evidence in the claims file showing 
entitlement to service connection on a secondary basis, which 
was submitted prior to a formal application, the Court held 
that the effective date for an award of service connection is 
not based on the date of the earliest medical evidence 
demonstrating a casual connection, but instead based on the 
date that the application upon which service connection was 
eventually awarded was filed with VA.  Id. at 382.  Put 
another way, the Court stated that the mere receipt of 
medical records cannot be construed as an informal claim for 
service connection for a disorder.  Id.

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

In this case, the March 1998 VA medical records do not 
identify which condition the appellant wanted service 
connection for; it is impossible to determine whether he 
wanted service connection for a seizure disorder, PTSD or 
schizophrenia.  The appellant did not submit a written 
document identifying the benefit and expressing some intent 
to seek it until December 1994.  There is no evidence in the 
record, prior to the formal claim received by the RO in 
December 1994, that indicates any intent on the part of the 
appellant to apply for benefits or in any way specifically 
identifies "the benefit sought," (i.e., service connection 
for schizophrenia), as required by 38 C.F.R. § 3.155(a).  
Dunson v. Brown, 4 Vet. App. 327 (1993).

Accordingly, in light of the governing statutory and 
regulatory provisions, the Board finds that the effective 
date of the appellant's grant of service-connection for 
schizophrenia was properly determined to be December 5, 1994, 
and no basis for assignment of an earlier date exists.

IV.  VCAA not applicable.

Finally, the Board is aware that, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  As 
previously noted, the VCAA is not for application in this 
case.  

Judge Ivers, in the October 2002 memorandum decision that 
vacated and remanded the December 1999 Board decision at 
issue in this case, expressly denied the appellant's motion 
for remand pursuant to the VCAA.  As noted by Judge Ivers, 
recent decisions rendered by the United States Court of 
Appeals for the Federal Circuit have held that Section 3 of 
the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  The 
Court expressly concluded in this case that "a remand for 
the Board to consider the matters on appeal in light of 
sections 5102, 5103, and 5103A is not required (emphasis in 
the original).  

Where a case is addressed by an appellate court, remanded, 
then returned to the appellate court, the "law of the case" 
doctrine operates to preclude reconsideration of identical 
issues.  The purpose of the doctrine is to foreclose 
relitigation of a question once considered and decided by an 
appellate court where the same case is once again before it 
upon a subsequent appeal.  The order of the Court is the law 
of the case.  See Chisem v. Gober, 10 Vet. App. 526 (1997).  
Therefore, the Board need not address any application of the 
VCAA to this case.


ORDER

Entitlement to an earlier effective date for the grant of 
service connection for schizophrenia and assignment of a 100 
percent rating prior to December 5, 1994, is denied.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

